Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
Status of Claims
In the documents filed on 12/21/2021: 
Claim(s) 1, 7-8, 12, and 17 (and by extension its/their dependents) have been amended. 
Claim(s) 20 has/have been canceled. 
Claim(s) 21 is/are new. 
Claim(s) 1-19, and 21 is/are pending in this application.
Claim(s) 1-19, and 21 have been rejected below.
Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.

For example, claim 21 depends on claim 1 and comes after claim(s) 12 which is independent. Claim 21 should come before claim(s) 12 because of its dependency on claim 1 (claim 21 should come immediately after claim 11).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. Applicant’s arguments are reproduced below:
Redmann is directed towards solving a problem relating to managing the UAV's by assigning them with air blocks permission for preventing two or more UAVs from flying within the same air space at the same time and avoid risking a mid-air collision or interfering with manned aircraft. (Id., [0006]). Whereas Applicant's claimed subject matter is directed towards solving a problem of identifying potential DFC corridors, which are best augment the existing road network and provides the greatest advantage to DFCs and/or traditional vehicle traffic. Thus, Redmann fails to recognize the problem solved by the Applicant's claimed subject matter. 
Moreover, Redmann also fails to disclose the claimed features "wherein the one or more potential DFC corridors are identified when a difference between a direct path from the origin node to the destination node and a road network path from the origin node to the destination node along the road network satisfies a predetermined difference threshold" and "ranking the one or more potential DFC corridors based on the corresponding traffic metrics", as recited by claim 1. 
Breed also does not overcome the shortcomings of Redmann. Breed is directed towards a system and method for managing and using a map database includes creating the database using mapping vehicles and enabling access to the database by people and other vehicles to enable use of determined position of identified landmarks, data about roads on which the mapping vehicles were driven and the images and content thereof. The database is created by driving mapping vehicles on roads, obtaining images of an area on and around roads using at least one camera assembly on each mapping vehicle, identifying common landmarks in obtained images, determining position of each mapping vehicle using a satellite positioning system such that the position at which each image is obtained by the mapping vehicle is accurately known, and determining the position of each identified landmark in consideration of determined vehicle position when the image containing the landmark is obtained. (Breed, Abstract). 
Breed, however, fails to disclose the feature of "wherein the one or more potential DFC corridors are identified when a difference between a direct path from the origin node to the destination node and a road network path from the origin node to the destination node along the road network satisfies a predetermined difference threshold" and" ranking the one or more potential DFC corridors based on the corresponding traffic metrics", as disclosed by amended claim 1. 
Uyeki also does not overcome the shortcomings of Redmann and Breed. Uyeki is directed predicting the traffic conditions of routes. Multiple routes are identified from a current location of the vehicle to the destination. For each route, traffic conditions of the route are predicted. Based on the traffic conditions predicted for each route, one route is chosen to recommend to the user for traveling to the destination. The recommended route is presented to the user along with the other identified routes. When the user selects to travel along one of the presented routes, directions to the destination are provided to a driver of the vehicle along the selected route. (Uyeki, Abstract). 
Uyeki, however, similar to Redmann and Breed, fails to disclose the feature of "wherein the one or more potential DFC corridors are identified when a difference between a direct path from the origin node to the destination node and a road network path from the origin node to the destination node along the road network satisfies a predetermined difference threshold" and" ranking the one or more potential DFC corridors based on the corresponding traffic metrics", as disclosed by amended claim 1. 
Therefore, at least for these reasons, Redmann, Breed and Uyeki, alone or in combination, fail to teach or suggest claim 1. Applicant also submit that independent claim 12 is also patentable due to their correspondence to claim 1. Applicant also submit that dependent claims 4-11, 15-19 and 21 are patentable over Redmann, Breed and Uyeki, at least due to their dependence on claims 1, and 12. In view of the foregoing, Applicant requests that the rejection under section 103 be withdrawn. 
Fowe also does not overcome the shortcomings of Redmann, Breed and Uyeki. Fowe is directed towards creating an origin-destination matrix from probe trajectory data. The approach includes receiving probe trajectory data, wherein the probe trajectory data is associated with at least one subset of a plurality of travel nodes. The approach further includes processing and/or facilitating a processing of the probe trajectory data to construct one or more microscopic origin- destination matrices, wherein the at least one microscopic origin-destination matrix represents one or more preferred travel paths through the subset of the plurality of travel nodes. The approach also involves causing, at least in part, an aggregation of the one or more microscopic origin- destination matrices to construct at least one aggregated origin-destination matrix to represent the plurality of travel nodes. (Fowe, Abstract). 
Fowe, however, fails to disclose the feature of "wherein the one or more potential DFC corridors are identified when a difference between a direct path from the origin node to the destination node and a road network path from the origin node to the destination node along the road network satisfies a predetermined difference threshold" and" ranking the one or more potential DFC corridors based on the corresponding traffic metrics", as disclosed by amended claim 1. 

With respect to applicant’s statement that:
Redmann is directed towards solving a problem relating to managing the UAV's by assigning them with air blocks permission for preventing two or more UAVs from flying within the same air space at the same time and avoid risking a mid-air collision or interfering with manned aircraft. (Id., [0006]). Whereas Applicant's claimed subject matter is directed towards solving a problem of identifying potential DFC corridors, which are best augment the existing road network and provides the greatest advantage to DFCs and/or traditional vehicle traffic. Thus, Redmann fails to recognize the problem solved by the Applicant's claimed subject matter. 

The examiner respectfully disagrees. Applicant appears to be relying on subject matter not recited in the claims. As a note, whether or not Redmann recognizes the problem applicant has recited in their arguments is moot because that does not demonstrate that Redmann does not anticipate the claims in question. Applicant’s arguments that “Applicant's claimed subject matter is directed towards solving a problem of identifying potential DFC corridors, which are best augment the existing road network” is not persuasive because augmenting/creating/building a road network, existing or otherwise is not recited in the claims.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., augmenting an existing road network) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s claims only recite that the corridors are “identified.” One of ordinary skill in the art would recognize the teachings of Redmann wherein Redmann needs to first generate candidate flightpaths/corridors (See Redmann Fig. 2 element 240, 241 ¶[44-45]) would be considered “identifying” the flightpaths/ corridors. It is noted that in their own arguments applicant recognized the act of obtaining routes/flightpaths/corridors from one location to another for the purpose of selecting one is in fact a form of identification wherein they state the following with respect to Uyeki: “Uyeki is directed predicting the traffic conditions of routes. Multiple routes are identified from a current location of the vehicle to the destination.” Therefore, at the very least, Redmann does teach “identifying potential DFC corridors” consistent with the first limitation/paragraph of claim 1. For the sake of completeness, an updated search has been performed and DeBitetto (2019/0011934) has been identified which not only teaches using a road network to identify a potential DFC corridors but also creating the network of potential DFC corridors. Because applicant’s claims do not recite this feature, DeBitetto is not relied upon for this rejection, but has been included in the additional references cited for applicant to consider.
Applicant’s goes on to argue that: 
Moreover, Redmann also fails to disclose the claimed features "wherein the one or more potential DFC corridors are identified when a difference between a direct path from the origin node to the destination node and a road network path from the origin node to the destination node along the road network satisfies a predetermined difference threshold" and "ranking the one or more potential DFC corridors based on the corresponding traffic metrics", as recited by claim 1. 

With respect to the assertion that Redmann also fails to disclose “ranking the one or more potential DFC corridors based on the corresponding traffic metrics" the examiner respectfully disagrees. As has been previously shown the teachings of Redmann wherein routes are first identified and then certain routes are suggested over others based on a metric (ie time, length etc) reads on ranking routes as because a suggested route would be considered higher ranked than an unsuggested on based on the given metric (Redmann At least ¶[63, 132-134, 166]). Applicant’s arguments do not appear to address this position direction other than merely asserting that it is not taught by Redmann and therefore the previous position has been maintained. 
With respect to the assertion that Redmann also fails to disclose "wherein the one or more potential DFC corridors are identified when a difference between a direct path from the origin node to the destination node and a road network path from the origin node to the destination node along the road network satisfies a predetermined difference threshold" the examiner respectfully disagrees. While the examiner acknowledges that Redmann does not explicitly use the phrase “satisfies a predetermined difference threshold” this feature is implicitly taught by Redmann. Specifically, the condition of “satisfies a predetermined difference threshold" is broad enough to read on any difference between whichever two elements are being compared. In the context of the instant invention this means that as long as the two routes which are being compared and identified are not identical, this meets the limitation of the claim. In Redmann, the two flight paths being compared are very clearly not identical to one another (See Redmann Fig. 2 element 240, 241 ¶[44-45]). Furthermore, one of ordinary skill in the art would recognize that it would be necessary for Redmann to have some form of “difference threshold" when determining different routes to compare since it would be entirely illogical for Redmann to consider two identical routes. As such it is necessary that there be some satisfied “predetermined difference threshold" in Redmann and thus the limitation would be anticipated. However, for the sake of completeness, assuming arguendo that Redmann doesn’t teach this feature, an updated search has been performed and Sasse (US 2016/0223351) has been identified which has a much more explicit teaching of the feature in question which has been incorporated into the rejection.
With respect to Breed, Uyeki and Fowe, applicant argued:
Breed also does not overcome the shortcomings of Redmann. Breed is directed towards a system and method for managing and using a map database includes creating the database using mapping vehicles and enabling access to the database by people and other vehicles to enable use of determined position of identified landmarks, data about roads on which the mapping vehicles were driven and the images and content thereof. The database is created by driving mapping vehicles on roads, obtaining images of an area on and around roads using at least one camera assembly on each mapping vehicle, identifying common landmarks in obtained images, determining position of each mapping vehicle using a satellite positioning system such that the position at which each image is obtained by the mapping vehicle is accurately known, and determining the position of each identified landmark in consideration of determined vehicle position when the image containing the landmark is obtained. (Breed, Abstract). 
Breed, however, fails to disclose the feature of "wherein the one or more potential DFC corridors are identified when a difference between a direct path from the origin node to the destination node and a road network path from the origin node to the destination node along the road network satisfies a predetermined difference threshold" and" ranking the one or more potential DFC corridors based on the corresponding traffic metrics", as disclosed by amended claim 1. 
Uyeki also does not overcome the shortcomings of Redmann and Breed. Uyeki is directed predicting the traffic conditions of routes. Multiple routes are identified from a current location of the vehicle to the destination. For each route, traffic conditions of the route are predicted. Based on the traffic conditions predicted for each route, one route is chosen to recommend to the user for traveling to the destination. The recommended route is presented to the user along with the other identified routes. When the user selects to travel along one of the presented routes, directions to the destination are provided to a driver of the vehicle along the selected route. (Uyeki, Abstract). 
Uyeki, however, similar to Redmann and Breed, fails to disclose the feature of "wherein the one or more potential DFC corridors are identified when a difference between a direct path from the origin node to the destination node and a road network path from the origin node to the destination node along the road network satisfies a predetermined difference threshold" and" ranking the one or more potential DFC corridors based on the corresponding traffic metrics", as disclosed by amended claim 1. 
Fowe also does not overcome the shortcomings of Redmann, Breed and Uyeki. Fowe is directed towards creating an origin-destination matrix from probe trajectory data. The approach includes receiving probe trajectory data, wherein the probe trajectory data is associated with at least one subset of a plurality of travel nodes. The approach further includes processing and/or facilitating a processing of the probe trajectory data to construct one or more microscopic origin- destination matrices, wherein the at least one microscopic origin-destination matrix represents one or more preferred travel paths through the subset of the plurality of travel nodes. The approach also involves causing, at least in part, an aggregation of the one or more microscopic origin- destination matrices to construct at least one aggregated origin-destination matrix to represent the plurality of travel nodes. (Fowe, Abstract). 
Fowe, however, fails to disclose the feature of "wherein the one or more potential DFC corridors are identified when a difference between a direct path from the origin node to the destination node and a road network path from the origin node to the destination node along the road network satisfies a predetermined difference threshold" and" ranking the one or more potential DFC corridors based on the corresponding traffic metrics", as disclosed by amended claim 1. 

None of Breed, Uyeki, nor Fowe were relied upon for the features that applicant is arguing they do not teach and thus applicants arguments are moot. As was shown previously, the subject matter related to “ranking” is taught by Redmann. The subject matter related to identifying based on “a predetermined difference threshold” is a new feature not previously presented and thus obviously none of Breed, Uyeki, nor Fowe were relied upon for teaching this. As was explained above, Redmann implicitly teaches this feature and Sasse (US 2016/0223351) explicitly teaches this feature which are the references relied upon in this rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19, and 21 rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  
Claims 1 and 12 recite the limitations:
Identifying.. one or more potential drone and/or flying car (DFC) corridors based on the topology of the at least a portion of the road network, each potential DFC corridor of the one or more potential DFC corridors corresponding to an origin- destination (OD) pair…
wherein the one or more potential DFC corridors are identified when a difference between a direct path from the origin node to the destination node and a road network path from the origin node to the destination node along the road network satisfies a predetermined difference threshold;

Applicant’s claim is inoperative because first applicant claims that the “Identifying [of] one or more potential drone and/or flying car (DFC) corridors” is based on the road network and the origin-destination pair but then states that the Identifying is based on a “difference between a direct path from the origin node to the destination node and a road network path from the origin node to the destination node along the road network satisfies a predetermined difference threshold.” The issue is, the first limitation must be complete prior to the second limitation being performable but as claimed, the second limitation is part of the same “identifying” process as the first limitation. Thus as written, the identification of a flying car (DFC) corridors is dependent on the completion of the identification which is impossible. 
For the sake of applying art, the second limitation is interpreted as “selecting” one or more potential DFC corridors and a separate step from the first.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-12, 15-16, 18-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmann (US 2018/0293898) in view of Sasse (US 2016/0223351), Breed (US 2019/0271550), DeBitetto (US 2019/0011934) and Auxer (US 2007/0299602).

With respect to claims 1 and 12, Redmann teaches a method comprising: 
identifying, by a corridor determination apparatus (Redmann Fig. 1 element 120 ¶[35]) comprising a processor (Redmann Fig. 1 element 121 ¶[41] note: not explicitly shown but necessary in a CPU such as the management system of 121), a memory (Redmann Fig. 1 element 121, 122 ¶[41] note: not explicitly shown but necessary in a CPU such as the management system of 121 for storing the map database of 122)  storing map data encoding a topology of at least a portion of a road network (Redmann Fig. 1, 2, 3 element 122, ¶[41-46] see element 122 for the element of the map database and Figures 2 and 3 for examples of map data containing the topology of a road network), and a communication interface (Redmann Fig. 1 element 103, 121 ¶[41] note: specifically the link connecting elements 103, 121)  configured to communicate via at least one network (Redmann Fig. 1 element 103 ¶[41]), one or more potential drone and/or flying car (DFC) corridors (Redmann Fig. 2, 3 elements 240, 241 ¶[42-46] note: applicant’s corridors would be the area that Redmann’s flightpaths 240 and 241 are flying through, 240 and 241 themselves would directly map to the trajectories later claimed) based on the topology of the at least a portion of the road network (Redmann Fig. 2, 3 element 241 ¶[42-46] see figure 2 element 241 wherein the drone follows the road for part of the flightpath), each potential DFC corridor of the one or more potential DFC corridors corresponding to an origin-destination (OD) pair comprising (a) an origin node (Redmann Fig. 2, 3 element 230 ¶[45, 70]) or point of interest in the at least a portion of the road network (Redmann Fig. 2, 3 element 230 ¶[45, 70]) and (b) a destination node (Redmann Fig. 2, 3 element 235 ¶[45, 70]) or point of interest in the at least a portion of the road network (Redmann Fig. 2, 3 element 235 ¶[45, 70]) ; 
determining, by the corridor determination apparatus, trajectories (Redmann Fig. 2, 3 element 240, 241 ¶[42-46])  through the at least a portion of the road network traveled (Redmann Fig. 2, 3 element 241 ¶[42-46] see figure 2 element 241 wherein the drone follows the road for part of the flightpath), by one or more vehicle apparatuses of the plurality of vehicle apparatuses, the determining of the trajectories based at least in part on the map data (Redmann Fig. 2, 3 element 240, 241 ¶[42-46] see specifically ¶[44-45] which further details how flightpaths/trajectories can be based on features the vehicle is flying over); 
ranking the one or more potential DFC corridors (Redmann ¶[44]). It is noted that although Redmann does not use the term “ranking,” Redmann does teach that the UAVMS has to select a flightpath among different candidate flightpaths, taking account of various parameters, including but not limited to flight time, license cost, the UAV operating resources (Redmann ¶[44]). This act of selecting/suggesting certain flightpaths/trajectories (which in turn corresponds to the corridors they are flying through) over other flightpaths/trajectories reads on “ranking the one or more potential DFC corridors” because a corridor that is suggested would be considered as ranked higher than the unsuggested one.
With respect to the limitation of:
wherein the one or more potential DFC corridors are identified when a difference between a direct path from the origin node to the destination node and a road network path from the origin node to the destination node along the road network satisfies a predetermined difference threshold;


Although Redmann does teach comparing a direct path from the origin node to the destination node and a road network path from the origin node to the destination node along the road network (Redmann At least Fig. 2 element 240, 241 ¶[44-45, 63, 132-134, 166]) Redmann does not explicitly recite “wherein the one or more potential DFC corridors are identified when a difference… satisfies a predetermined difference threshold.“ However, this feature is implicitly taught by Redmann. Specifically, the condition of “satisfies a predetermined difference threshold" is broad enough to read on any difference between whichever elements are being compared which in the context of the instant limitation this means that as long as the two corridors/flight plans/routes which are being compared and identified are not identical the limitation is met. In Redmann, the two flight paths being compared are very clearly not identical to one another (See Redmann Fig. 2 element 240, 241 ¶[44-45]). Furthermore, one of ordinary skill in the art would recognize that it would be necessary for Redmann to have some form of “difference threshold" when determining different routes to compare since it would be entirely illogical for Redmann to consider two identical routes. As such it is necessary that there be some satisfied “predetermined difference threshold" in Redmann and thus the limitation is anticipated by the teachings of Redmann. However, for the sake of completeness, assuming arguendo that Redmann doesn’t teach this feature, applicant has been provided with Sasse (US 2016/0223351).
Sasse teaches a system for identifying potential routes wherein the one or more potential routes are identified when a difference the two routes along the road network satisfies a predetermined difference threshold (Sasse ¶[87, 163] “wherein a threshold is used to determine if the routes are similar/different”). It will be understood that although Sasse is not drawn to flying routes/corridors specifically, the technique taught by Sasse wherein a predetermined difference threshold is used to avoid identifying routes that are too similar is applicable to other kinds of routes including flying routes/flight plans/corridors.
It is recognized by MPEP 2143.I.D that applying a known technique to a known device, method, or product ready for improvement to yield predictable results is obvious (See Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976)) if the following can be demonstrated:
(1) a finding that the prior art contained a "base" device, method, or product upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a known technique that is applicable to the base device, method, or product;
(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Redmann teaches a base invention of a method of identifying flight corridors. (2) Sasse teaches a technique of using a predetermined difference threshold to determine when routes are too similar and should be non-identified applicable to the base invention. (3) One of ordinary skill in the art would have recognized that applying the known technique from Sasse to the base invention of Redmann since it would have resulted in the predictable result of using a predetermined difference threshold to determine when flying routes/corridors are too similar and should be non-identified and would have improved the system by preventing analysis on routes that are identical/similar and thus saving energy. (4) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Redmann to apply the technique from the teachings of  Sasse because the technique taught by  Sasse was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Redmann that was ready for improvement and the results would have been predictable to one of ordinary skill in the art
Redmann does not teach receiving, by the corridor determination apparatus, a plurality of instances of probe data from a plurality of vehicle apparatuses, wherein (a) each vehicle apparatus is onboard a vehicle (b) each vehicle apparatus comprises a location sensor, and (c) each instance of probe data comprises position data, the position data indicates a location of the vehicle at a time when the position data was captured and is determined by the location sensor nor does Redmann teach using the data from the probe vehicle  in the calculations above. 
Breed teaches receiving, a plurality of instances of probe data (Breed ¶[57-58] the information collected by the vehicles) from a plurality of vehicle apparatuses (Breed Fig. 20 element, 82, 132, 134 ¶[100-101, 177, 215], sensors, GPS and image capturing devices are all disclosed as being apparatuses which can capture probe data), wherein (a) each vehicle apparatus is onboard a vehicle (Breed Fig. 3, 21 element 150 ¶[221]), (b) each vehicle apparatus comprises a location sensor (Breed Fig. 10, element 82, ¶[100-101, 177]), and (c) each instance of probe data comprises position data (Breed ¶[63, 100-101, 177]), the position data indicates a location of the vehicle at a time when the position data was captured (Breed ¶[63]). Breed is also specific that the system may be used with aerial mapping drones (Breed ¶[437-438]).
Thus as shown above as shown above Redmann teaches all relevant limitations except does not explicitly teach using the element of map data obtained from a probe vehicle. Breed teaches using the element of map data obtained from a probe vehicle as well as its function. One of ordinary skill in the art would have recognized the substitution would yield a predictable result of using the element of map data obtained from a probe vehicle. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Redmann to substitute the teachings of Breed because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.
With respect to the limitation:
determining, by the corridor determination apparatus and based on the trajectories, a volume of traffic for a path through the at least a portion of the road network corresponding to the OD pair for each potential DFC corridor of the one or more potential DFC corridors; 

Redman does teach that traffic is taken into account when selecting an appropriate flight plan (Redmann At least ¶[63, 132-134, 166] wherein Redmann makes reference to high and low traffic). Although it would appear based on this teaching that Redmann must make a determination of the “a volume of traffic for a path through the at least a portion of the road network corresponding to the OD pair” assuming arguendo that it does not applicant has been provided with DeBitetto.
DeBitetto teaches identifying, by a corridor determination apparatus (DeBitetto Fig. 1 element 110 ¶[59] navigation system) comprising a processor (DeBitetto Fig. 5 element 512 ¶[111]), a memory (DeBitetto ¶[111]) storing map data (DeBitetto ¶[56] pre-loaded maps) encoding a topology of at least a portion of a road network (DeBitetto ¶[13, 63]), and a communication interface (DeBitetto ¶[97] not shown but necessary for communicating over the network) configured to communicate via at least one network (DeBitetto ¶[97]), one or more potential drone and/or flying car (DFC) corridors (DeBitetto ¶[6]) based on the topology of the at least a portion of the road network (DeBitetto ¶[13, 63]), each potential DFC corridor of the one or more potential DFC corridors corresponding to an origin destination (OD) pair (DeBitetto Fig. 12 elements Location A and B ¶[144]) comprising (a) an origin node (DeBitetto Fig. 12 elements Location A) or point of interest in the at least a portion of the road network (DeBitetto Fig. 12 elements Location A ¶[144]) and (b) a destination node (DeBitetto Fig. 12 elements Location B ¶[144]) or point of interest in the at least a portion of the road network (DeBitetto Fig. 12 elements Location A and B ¶[144]).
determining, by the corridor determination apparatus and based on the trajectories, a volume of traffic (DeBitetto ¶[74, 93] see specifically wherein DeBitetto teaches that the traffic/congestion through a highway can be determined and further used in planning a route) for a path through the at least a portion of the road network corresponding to the OD pair for each potential DFC corridor of the one or more potential DFC corridors (DeBitetto ¶[74, 93]). It is noted that, although DeBitetto refers to the routes with less traffic as being “an efficient route” one of ordinary skill in the art will understand that this also would encompass a faster route/route that takes less time because it is old and well known that traveling in traffic results in a longer ride overall and longer ride is generally viewed as being less efficient.
Thus as shown above Redman teaches a base invention of a corridor determination apparatus and DeBitetto teaches determining a volume of traffic along a corridor and using that as part of its corridor analysis. These two references are analogous to one another because both are drawn to determining flight corridors for UAVs. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Redman to apply the teachings of DeBitetto because the teaching of determining a volume of traffic along a corridor and using that as part of its corridor analysis taught by DeBitetto was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a corridor determination apparatus taught by Redman to yield the advantage of improving the ability of the device to determine the travel time of each given route by taking traffic into consideration and thus allowing the system to select the routes more effectively and the results would have been predictable to one of ordinary skill in the art.
With respect to the limitation of:
determining, by the corridor determination apparatus and based on the trajectories, a delay metric indicating traffic conditions along the path through the at least a portion of the road network corresponding to the OD pair for each potential DFC corridor of the one or more potential DFC corridors; 

As was shown above, Redman in view of DeBitetto teaches considering the traffic volume along the corridor and basing a determination of the time that it would take to traverse said corridor on the traffic. Although the phrase, “delay” is not specifically used by either Redman or DeBitetto, it would appear that their teaching must inherently include a delay metric because the time lost due to high traffic would be included in the travel time analysis of the corridor which includes the traffic data (high traffic, more time lost and longer delays and vice versa for low traffic). However, assuming arguendo that this is not taught, applicant has been provided with Auxer (US 2007/0299602).
Auxer teaches determining, a delay metric (Auxer ¶[3, 36-38] “delay multiple”) indicating traffic conditions along a path to assist in determining the actual travel time of a path (Auxer ¶[3, 36-38]). It is noted that although Auxer is not specifically drawn to a corridors for flying vehicles but rather normal vehicles, the technique of using the delay metric and using that to determine the degree if delay and travel time along a route for normal vehicles is applicable to the analysis of routes for other types of vehicles.
It is recognized by MPEP 2143.I.D that applying a known technique to a known device, method, or product ready for improvement to yield predictable results is obvious (See Dann v. Johnston, 425 U.S. 219, 189 USPQ 257 (1976)) if the following can be demonstrated:
(1) a finding that the prior art contained a "base" device, method, or product upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a known technique that is applicable to the base device, method, or product;
(3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above Redman teaches a base invention of a corridor determination apparatus which considers travel time of a path. (2) Auxer teaches a technique of determining, a delay metric indicating traffic conditions along a path to assist in determining the actual travel time of a path applicable to the base invention. (3) One of ordinary skill in the art would have recognized that applying the known technique from Auxer to the base invention of Redman since it would have resulted in the predictable result of determining, a delay metric indicating traffic conditions along a path to assist in determining the actual travel time of a path along a flying corridor and would have improved the system by better representing how much time is expected to be lost based on traffic conditions. (4) Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device taught by Redman to apply the technique from the teachings of  Auxer because the technique taught by  Auxer was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Redman that was ready for improvement and the results would have been predictable to one of ordinary skill in the art
Lastly, with respect to the limitations of:
determining, by the corridor determination apparatus, a traffic metric for the path through the at least a portion of the road network corresponding to the OD pair for each potential DFC corridor of the one or more potential DFC corridors, the traffic metric determined based on a combination of the volume of traffic, the delay metric, and a measure of the topology of the road network; and 
ranking the one or more potential DFC corridors based on the corresponding traffic metrics. 

The combination of Redmann in view of DeBitetto and Auxer as shown above teaches these features Specifically Redmann in view of DeBitetto and Auxer teaches determining, by the corridor determination apparatus, a traffic metric (Redmann ¶[44] “flight time,” DeBitetto ¶[57, 96] “efficient route free of congestion,” Auxer ¶[3, 27] “travel time along [a] route”) for the path through the at least a portion of the road network corresponding to the OD pair (Redmann Fig. 2, 3 element 230 ¶[45, 70], DeBitetto Fig. 12 elements Location A and B ¶[144]) for each potential DFC corridor of the one or more potential DFC corridors, the traffic metric determined based on a combination of the volume of traffic (DeBitetto ¶[74, 93]), the delay metric (Auxer ¶[3, 36-38]), and a measure of the topology of the road network (Redmann Fig. 1, 2, 3 element 122, ¶[41-46], DeBitetto ¶[56]); and 
ranking the one or more potential DFC corridors based on the corresponding traffic metrics (Redmann ¶[44], wherein the best route is selected, DeBitetto ¶[77, 93, 102] wherein costs are assigned to the routes).  
More specifically, all of Redmann, DeBitetto, and Auxer teach the analysis of different routes in order to determine how desirable it is to take each route. All three recognize that it is often desirable to take routes that are more efficient and that traffic has a negative impact on the efficiency of a route. All three look at various aspects of traffic and how it negatively impacts this efficiency. One of ordinary skill in the art would understand that parameters that each reference looks could be used and combined into one single “traffic metric” which would represent the efficiency of the route which in turn is a form of ranking them and could be used by Redmann wherein Redmann teaches that based on this analysis, routes are suggested (Redmann ¶[44] see previous explanation above). It is further noted that DeBitetto also teaches that costs can be assigned to the routes (DeBitetto ¶[77, 93, 102]) which is also a form of ranking that Redmann could use to suggest a route.

With respect to claims 4 and 15, Redmann as modified previously teaches a method, wherein the volume of traffic provides an indication of the number of unique vehicles traveling along a first path through the at least a portion of the road network from a first origin node or point of interest and to a first destination node or point of interest of a first potential DFC corridor of the one or more potential DFC corridors (DeBitetto ¶[74, 93]). It is noted that although DeBitetto does not explicitly use the phrase “unique vehicles” the congestion/traffic information obtained by DeBitetto reads on “an indication of the number of unique vehicles traveling along a first path” because by definition, the amount of traffic is a number of unique vehicles traveling along a path.

With respect to claims 5, 6, and 16, Redmann as modified previously teaches a method, wherein the delay metric is a delay multiple metric (Auxer ¶[3, 36-38] “delay multiple”) and wherein the delay multiple metric for a path corresponding to an OD pair is a ratio (Auxer ¶[3, 36-38]) of an actual travel time, as indicated by one or more trajectories, along a path corresponding to the OD pair and in the road network, to the free flow travel time along the path corresponding to the OD pair and in the road network (Auxer ¶[3, 36-38]). 

With respect to claims 9 and 18, Redmann as modified previously teaches a method, further comprising providing the ranked potential DFC corridors for display via a user interface or as input to a city and/or transportation network planning calculation (DeBitetto ¶[99-102] at least “input to a transportation network planning calculation”). 
It is noted that DeBitetto ¶[99-102] detail how information is shared between different drones. Although DeBitetto ¶[99] only states that “environmental data and/or localization data” are shared one of ordinary skill in the art would recognize that DeBitetto also intends for routing information to be shared as well. DeBitetto ¶[102] provides a specific example where a UAV detects changes in a condition along a highway and how in response to these changes the highway data is updated and includes rerouting/calculating a new path and updating the cost/rank and sharing said path with other UAVs. This in turn reads on providing the ranked potential DFC corridors to transportation network planning calculation as claimed by applicant since the old path would now be ranked lower than the new path.

With respect to claims 10 and 19, Redmann as modified previously teaches a method, further comprising: generating potential DFC corridor records (Redmann ¶[44], DeBitetto ¶[99-102] specifically wherein both Redmann and DeBitetto teach that data related to the corridor can be transmitted) for one or more highly ranked potential DFC corridors (Redmann ¶[44], DeBitetto ¶[99-102] the selected corridor whose data is transmitted); 

With respect to the limitation of:
providing the potential DFC corridor records for adding to the map data the potential DFC corridor records configured to provide display of the corresponding potential DFC corridors as a layer of a digital map. 

Redmann Figure 2 and 3 show a map with the potential DFC corridor and a flight trajectory going through the corridors (which would include the selected/highly rated one). Redmann Figure 11a shows an example of the display which includes a map. However, Redmann Figure 11a does not clearly show an embodiment of the map which includes the potential DFC corridor with the flight trajectory. Nor does Redmann or DeBitetto ever clearly state that DFC corridor records which they transmit are configured to provide a display of the corresponding potential DFC corridors as a layer of a digital map (Redmann has no clear teaching that map akin to Figure 2 and 3 are shown on the display). However, this feature would be obvious in view of the teachings of both Redmann and DeBitetto to one of ordinary skill in the art at the time the invention was filed. 
That is one of ordinary skill in the art would recognize that the map display shown in Redmann Figure 11a could trivially be modified to shown the potential DFC corridors and flight trajectories shown in Redmann Figure 2 and 3 as this would be basic computer engineering. Furthermore, it would be obvious that after determining one or more highly ranked potential DFC corridors and (ie the selected corridors of Redmann ¶[44] and/or DeBitetto ¶[99-102]) the providing of the potential DFC corridor records for adding to the map data (DeBitetto ¶[99-102])) could be configured to display the potential DFC corridor as a layer of a digital map (akin to what is shown in Figure 2 and 3 of Redmann) because this would be a clear and easy way to shown the user the suggested/highly ranked potential DFC corridor for use during travel. As is evidenced by Redmann Figure 2 and 3, the concept of showing corridors and routes to a user is known. Thus modifying Redmann’s potential DFC corridor records to provide a display of the corresponding potential DFC corridors as a layer of a digital map would have been obvious to one of ordinary skill in the art at the time the invention was filed.
	
With respect to claim 11, Redmann as modified previously teaches a method, wherein a first path through the at least a portion of the road network corresponding to a first OD pair is (a) the shortest path through the at least a portion of the road network from the origin node or point of interest to the destination node or point of interest of the first OD pair or (b) the fastest path through the at least a portion of the road network from the origin node or point of interest to the destination node or point of interest of the first OD pair (Redmann Fig. 2 elements 240, 241 ¶[44-45] direct path is equivalent to the shortest path). 

With respect to claim 21, Redmann as modified previously teaches a method, wherein the predetermined difference threshold comprises a predetermined length threshold and/or a predetermined time threshold (Sasse ¶[87, 163] note: where the system checks how much of the route is a length threshold).

Claims 2, 3, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmann (US 2018/0293898) in view of Sasse (US 2016/0223351), Breed (US 2019/0271550), DeBitetto (US 2019/0011934) and Auxer (US 2007/0299602) and further in view of Fowe (US 2015/0300835).
With respect to claims 2 and 13, Redmann as modified in claim 1 does not explicitly teach 
a method, further comprising: generating an OD matrix based on the trajectories, the OD matrix providing at least one of (a) volume of traffic data for OD pairs of the OD matrix or (b) a travel time indicator for OD pairs of the OD matrix, 
wherein at least one of (a) the volume of traffic for a path through the at least a portion of the road network from the origin node or point of interest and to the destination node or point of interest of each potential DFC corridor of the one or more potential DFC corridors is determined based on the OD matrix or (b) the delay metric indicating traffic conditions along the path through the at least a portion of the road network from the origin node or point of interest and to the destination node or point of interest of each potential DFC corridor of the one or more potential DFC corridors is determined based on the OD matrix. 

Fowe teaches a method, further comprising: 
generating an OD matrix (Fowe Fig. 10a-b, 12a-b, 13a-b ¶[86, 89-90] note: all recited figures show a matrix) based on the trajectories (Fowe Fig. 12a, 13a ¶[89-90]), the OD matrix providing at least one of (a) volume of traffic data for OD pairs of the OD matrix (Fowe Fig. 8, 10a-b ¶[49-51, 82] see specifically ¶[51] which positively teaches that the matric shown in figure 10 can be for traffic data) or (b) a travel time indicator for OD pairs of the OD matrix (Fowe Fig. 12a-b, 13a-b ¶[74-76, 89-90] see specifically 74 and 76 which disclose that travel time is a sorting option). 

Additionally, with respect to the limitation of:
wherein at least one of (a) the volume of traffic for a path through the at least a portion of the road network from the origin node or point of interest and to the destination node or point of interest of each potential DFC corridor of the one or more potential DFC corridors is determined based on the OD matrix or (b) the delay metric indicating traffic conditions along the path through the at least a portion of the road network from the origin node or point of interest and to the destination node or point of interest of each potential DFC corridor of the one or more potential DFC corridors is determined based on the OD matrix. 

Fowe teaches that these OD matrices can be used by “mapping services, navigation services, [and] travel planning services” (Fowe ¶[46]). As should be clear, Redmann and DeBitetto both fall under all categories of a “mapping services, navigation services, [and] travel planning services.” One of ordinary skill in the art would recognize that the “volume of traffic” data that was previously shown to be obtained in the combination of Redmann and DeBitetto (See DeBitetto ¶[74, 93] specifically) could additionally be supplemented with data from the OD matrix taught by Fowe. Fowe’s matrix is a convenient and well organized way of presenting said data which would make it easy to use and thus advantageous. This combination would meet the limitation of:  
wherein at least one of (a) the volume of traffic for a path through the at least a portion of the road network from the origin node or point of interest and to the destination node or point of interest of each potential DFC corridor of the one or more potential DFC corridors is determined based on the OD matrix


Thus as shown above Redmann as previously modified teaches a base invention of a corridor determination apparatus which can obtain traffic and time information and Fowe teaches generating an OD matrix for determining traffic and time information and using them to analyze routes. These two references are analogous to one another because both are drawn to the analysis of the properties of routes. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Redmann to apply the teachings of Fowe because the teaching of generating an OD matrix for determining traffic and time information and using them to analyze routes taught by Fowe was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a corridor determination apparatus which can obtain traffic and time information taught by Redmann to yield the advantage of providing an easy to understand way to organize data related to the traffic and travel times  thus making it easier for a user to sort and understand the data and the results would have been predictable to one of ordinary skill in the art.

With respect to claims 3 and 14, Redmann as modified in claims 2 and 13 teaches a method further comprising: generating one or more microscopic OD matrices (Fowe Fig. 10a-b, 12a-b, 13a-b ¶[86, 89-90]) based on corresponding trajectories (Fowe Fig. 12a, 13a ¶[89-90]), the microscopic OD matrix providing at least one of (a) an indication of a vehicle corresponding to a trajectory traveling along a path of the road network, or (b) a travel time for the vehicle to travel along the path of the road network (Fowe Fig. 12a-b, 13a-b ¶[74-76, 89-90] see specifically 74 and 76 which disclose that travel time is a sorting option), wherein the OD matrix is generated by aggregating the one or more microscopic OD matrices (Fowe Fig. 10a-b, 11a-b ¶[60-61, 86-87] Figures 10a-b, 11a-b are disclosed as being microscopic OD matrices and ¶[60-61] go into more detail about them). 


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmann (US 2018/0293898) in view of Sasse (US 2016/0223351), Breed (US 2019/0271550), DeBitetto (US 2019/0011934) and Auxer (US 2007/0299602) and further in view of Olsen (US 2018/0209811).

With respect to claim 7, Redmann as modified previously teaches a method, wherein the measure of the topology of the road network (from which the routes are based) include determining which route has a shorter distance and flight time (Redmann Fig. 2 elements 240, 241 ¶[44-45] see ¶[44] especially).
However, Redmann only states that the routes are compared to determine which has a shorter distance/travel time but does not clearly state that the measure of the topology of the road network comprises an extra length driven and an extra time driven. That is Redmann knows which route is longer and which is faster but does not clearly state if it looks at by how much. Although this would appear to be obvious, assuming arguendo that it is not, applicant has been provided with Olsen.
Olsen teaches measuring the topology of a road network (Olsen Fig. 3 ¶[21, 33] note: although the phrase “topology of a road network” is not used, ¶[21] clearly states that the map being used is stored within the device and Figure 3 shows that the map includes the topology of the road network) to compare routes wherein the wherein the measure of the topology of the road network comprises an extra length driven (Olsen ¶[46]) and an extra travel time driven (Olsen ¶[48]).
Thus as shown above Redmann teaches a base invention of comparing different routes through a road network to determine which are faster/shorter and Olsen teaches wherein the wherein the measure of the topology of the road network comprises an extra length driven. These two references are analogous to one another because both are drawn to the analysis of different routes though an area. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Redmann to apply the teachings of Olsen because the teaching of wherein the wherein the measure of the topology of the road network comprises an extra length driven taught by Olsen was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of comparing different routes through a road network to determine which are faster/shorter taught by Redmann to yield the advantage of allow a user to not only know which route is better but also the degree to which it is better thus proving more information and enabling a better choice and the results would have been predictable to one of ordinary skill in the art.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redmann (US 2018/0293898) in view of Sasse (US 2016/0223351), Breed (US 2019/0271550), DeBitetto (US 2019/0011934), Auxer (US 2007/0299602), and Olsen (US 2018/0209811) and further in view of Uyeki (US 2012/0215432).

With respect to claims 8, and 17, Redmann as modified previously teaches a method, wherein the extra length driven for a first OD pair is determined by the difference in length between (a) a road network path through the road network from the origin of the first OD pair and to the destination of the first OD pair and (b) a direct path from the origin of the first OD pair and to the destination of the first OD pair (Redmann Fig. 2 elements 240, 241 ¶[39, 44-45] See ¶[44] wherein shortest distance and time is a metric considered and ¶[45] wherein the direct path is considered).  
Although Redmann does teach wherein the measure of the topology of the road network comprises an extra travel time driven (Redmann ¶[44]) Redmann does not explicitly teach:
wherein the extra travel time driven for a first OD pair is determined by dividing the difference in length of a road network path through the road network from the origin of the first OD pair and to the destination of the first OD pair and a direct path from the origin of the first OD pair and to the destination of the first OD pair by a free flow speed along the road network path;

However this limitation appears to be an obvious application of the well known physics formula Time = Distance/Speed as it pertains to this art. For the sake of completeness evidence of this formula and its use can be seen in Uyeki. 
Uyeki teaches a system for predicting travel times wherein the travel time is calculated based on the formula of travel time is equal to the travel distance divided by average speed of vehicles (Uyeki ¶[[0054]]). It is noted that Uyeki’s average speed is equivalent to applicant’s free flow speed (See in Uyeki Figure 5 ¶[37]). For the sake of this explanation this will be dubbed formula 1.
Time = Distance/Speed
As would be understood in basic math, in order to find the extra travel time of a route compared to another route you would use following basic formula wherein T1 is the travel time of the longer route and T2 is the travel time of the shorter route:
T1 – T2 = Tdiff
Taking Formula 2 and Expanding the Times variable as shown in formula 1 you get:
D1 / S1 -  D2 / S2 = Tdiff
Both applicants free flow speed and Uyeki average speed assume that all travel speeds are going to be constant:
S1 = S2 = Sfree
Applying formula 4 to formula 3 yields:
D1 / Sfree – D2 / Sfree = Tdiff
Lastly combining the left side gives you a final formula of:
(D1-D2) /  Sfree = Tdiff
Formula 6 is the exact formula which represents the steps described by applicant in the limitation in question. The limitation in question is merely taking a standard known formula in physics, manipulating it using standard and common mathematical operations, and then applying it to a problem in order to get an obvious result. Merely manipulating and applying a known formula in common ways is obvious and not patentable unique and one of ordinary skill in the art would have recognized and known the method of determining extra travel time described by applicant. 
Thus as shown above Uyeki and the analysis shown regarding formulas 1-6 contains teaching, suggestion, and/or motivation to modify to apply these formulas since these are known and basic mathematical formulas. There is a clear expectation of success because these formulas are some of the backbones of modern physics for determine travel time from speed and distance and have withstood centuries of scrutiny. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Redmann to include these teachings because a person of ordinary skill in the art would have known about these basic physics formulas and there would have been a reasonable expectation of success in doing so.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665